Citation Nr: 0106493	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  94-20 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for claimed post-traumatic 
stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
the RO.  

The Board remanded the case for additional development of the 
record in July 1997 and July 1999.  



REMAND

In the July 1999 Remand, the Board instructed the RO to 
conduct certain specified development.  In response to the 
Remand instructions, the veteran's representative forwarded 
several items she had received from the US Army Military 
History Institute as well as some new VA medical records.  
She also noted that the veteran could be reached at a new 
address.  

Pursuant to the Remand instructions, the RO requested the 
veteran's personnel records.  Unfortunately, as was the case 
prior to the Remand, the records received were from the 
veteran's post-active duty Reserve service.  

In denying service connection, the RO pointed out that the 
veteran never responded to an October 1999 letter requesting 
information regarding his alleged stressors.  The RO, 
however, sent the letter to a previous address of the 
veteran, not the new address provided by his representative.  

Additional requested development, including obtaining a VA 
examination by a board of two psychiatrists was not done.  In 
addition, the RO never made a determination as to whether the 
veteran engaged in combat as instructed by the Board.  

A Remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).

There also has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq.  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2096-2100.  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-99 (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).  

In light of the foregoing, the Board is REMANDING the case to 
the RO for the following actions:

1.  The RO should take the appropriate 
steps to contact the veteran to obtain 
information concerning his alleged 
stressful events in service or stressors 
which have been identified in connection 
with his claimed PTSD.  The veteran 
should be informed of the importance of 
providing specific dates, places, unit 
assignments and other circumstances 
surrounding his claimed stressors.  The 
veteran should be informed of his 
responsibility to provide such 
information in order to support his 
claim.  He should also be asked to 
provide any witness statements or other 
evidence to corroborate his claimed 
stressors as his service records are 
apparently incomplete.  If received, the 
evidence should be associated with the 
claims folder.  

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his claimed PTSD.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

3.  The RO should take appropriate steps 
in order to obtain the veteran's complete 
service personnel/administrative records, 
particularly his DA Form 20 pertaining to 
his period of service in the Republic of 
Vietnam.  

4.  The RO should review the file 
thoroughly and prepare a summary of all 
claimed stressors.  This summary, a copy 
of the veteran's DD Form 214, all service 
personnel records and all associated 
stressor documents should be sent to the 
United States Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, Virginia, 
22150-3197.  USASCRUR should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  This should include obtaining 
a unit history of the 611th Ordnance unit 
between February 3, 1968, and February 4, 
1969.

5.  The RO should then schedule the 
veteran for a comprehensive VA 
examination by a board of two 
psychiatrists.  The claims folder must be 
made available to the examiners prior to 
the examination and all indicated testing 
should be conducted.  The examiners 
should specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressor(s), should be indicated.  The 
examiners must make any diagnosis of PTSD 
based on the diagnostic criteria set 
forth in DSM-IV.  Complete rationale for 
all opinions expressed should be 
provided.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  

7.  Then, after undertaking any 
additional development deemed 
appropriate, the RO should review the 
veteran's claim.  The RO must make a 
specific determination as to whether the 
veteran was engaged in combat.  If the 
veteran is determined to have been 
engaged in combat, the existence of 
claimed stressors during his engagement 
in combat shall be deemed proved by his 
lay testimony, provided the other 
requirements of 38 U.S.C.A. § 1154(b) are 
met.  If the benefit sought on appeal is 
not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109, 
112 (1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




